PER CURIAM.
Appellant seeks review of a final order of disposition finding that he violated his order of community control by failing to attend school. He was alleged to have violated condition 3(b) which required that the “child shall obey all lawful and reasonable demands of all authorities in the child’s life, including parent/guardian, assigned DJJ counselor, teachers, principals, law enforcement officials, and the Court.” However, evidence at the violation hearing was insufficient to establish that anyone had instructed him to attend school and we therefore reverse. Vezina v. State, 644 So.2d 602 (Fla. 1st DCA 1994). We remand with instructions that the petition alleging violation of community control be dismissed.
REVERSED.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.